Pursuant to Ind.Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before
any court except for the purpose of                   Oct 17 2014, 8:36 am
establishing the defense of res judicata,
collateral estoppel, or the law of the case.



ATTORNEY FOR APPELLANT:                           ATTORNEYS FOR APPELLEE:

JOHN T. WILSON                                    GREGORY F. ZOELLER
Anderson, Indiana                                 Attorney General of Indiana

                                                  RICHARD C. WEBSTER
                                                  Deputy Attorney General
                                                  Indianapolis, Indiana




                              IN THE
                    COURT OF APPEALS OF INDIANA

DAISY FLETCHER,                                   )
                                                  )
       Appellant-Defendant,                       )
                                                  )
              vs.                                 )        No. 48A02-1402-CR-129
                                                  )
STATE OF INDIANA,                                 )
                                                  )
       Appellee-Plaintiff.                        )


                     APPEAL FROM THE MADISON CIRCUIT COURT
                        The Honorable Thomas Newman, Jr., Judge
                             Cause No. 48C03-1210-FC-1910



                                       October 17, 2014


                MEMORANDUM DECISION - NOT FOR PUBLICATION


NAJAM, Judge
                                  STATEMENT OF THE CASE

        Daisy Fletcher appeals the revocation of her suspended sentence and her

placement on home detention. She presents one issue for our review, namely, whether

the trial court abused its discretion when it revoked her suspended sentence and

placement on home detention and ordered her to serve the remainder of her sentence in

the Department of Correction.

        We affirm.

                           FACTS AND PROCEDURAL HISTORY

        Fletcher pleaded guilty to forgery, as a Class C felony. On May 20, 2013, after a

sentencing hearing and pursuant to Fletcher’s plea agreement, the trial court sentenced

Fletcher to eight years, with two years executed in home detention and six years

suspended to supervised probation. Subsequently, the State filed a series of notices that

alleged Fletcher had violated the terms of her home detention program when she failed to

pay the costs of the program; failed to report unemployment; failed to adequately record

her whereabouts; was absent from detention without authorization on several occasions;

cut off her monitoring bracelet, discarded it, and absconded from detention;1 and

associated with a known felon.

        On January 27, 2014, the trial court held an evidentiary hearing on the State’s

notices, at which Fletcher testified that she had failed to pay costs associated with the

home detention program and had fallen into arrears, had failed to adequately record her

whereabouts, and had cut off her monitoring bracelet and absconded to Indianapolis.

Justin Eubanks, an employee of Madison County Adult Probation, Office of Home
        1
            For this violation, the State charged Fletcher with criminal escape and theft, both as Class D
felonies.
                                                     2
Detention, also testified and corroborated Fletcher’s statements. Fletcher stated that she

had no excuse for violating the terms of her home detention but believed that she “was

being railroaded” and was not “given a fair chance of anything.” Tr. at 23. Thereafter,

the trial court found that Fletcher “violated the conditions of [her] probation by [a]

preponderance of [the] evidence in that she failed to successfully complete in-home

detention; she is in arrears; [and] failed to provide daily activity sheets.” Appellant’s

App. at 28.    The court then revoked both Fletcher’s suspended sentence and her

placement in home detention, and it ordered Fletcher to serve the remainder of her eight-

year sentence in the Department of Correction. This appeal ensued.

                            DISCUSSION AND DECISION

      Fletcher contends that the trial court abused its discretion when it revoked her

placement in home detention and her suspended sentence. But Indiana Code Section 35-

38-2-3(h)(3) states that if the trial court finds that a person has violated a condition of

probation at any time before termination of the probation period, the court may “[o]rder

execution of all or part of the sentence that was suspended at the time of initial

sentencing.” And as we have previously stated:

      For purposes of appellate review, we treat a hearing on a petition to revoke
      a placement in a community corrections program the same as we do a
      hearing on a petition to revoke probation. Cox v. State, 706 N.E.2d 547,
      549 (Ind. 1999). The similarities between the two dictate this approach. Id.
      Both probation and community corrections programs serve as alternatives
      to commitment to the DOC and both are made at the sole discretion of the
      trial court. Id. A defendant is not entitled to serve a sentence in either
      probation or a community corrections program. Id. Rather, placement in
      either is a “matter of grace” and a “conditional liberty that is a favor, not a
      right.” Id. (quoting Million v. State, 646 N.E.2d 998, 1002 (Ind. Ct. App.
      1995) (internal quotation omitted)).

Holmes v. State, 923 N.E.2d 479, 482 (Ind. Ct. App. 2010). Thus,
                                            3
      [o]nce a trial court has exercised its grace by ordering probation rather than
      incarceration, the judge should have considerable leeway in deciding how
      to proceed. If this discretion were not afforded to trial courts and sentences
      were scrutinized too severely on appeal, trial judges might be less inclined
      to order probation to future defendants. Accordingly, a trial court’s
      sentencing decisions for probation violations are reviewable using the
      abuse of discretion standard. An abuse of discretion occurs where the
      decision is clearly against the logic and effect of the facts and
      circumstances.

Prewitt v. State, 878 N.E.2d 184, 188 (Ind. 2007) (citations omitted). Further:

      A probation hearing is civil in nature and the State need only prove the
      alleged violations by a preponderance of the evidence. We will consider all
      the evidence most favorable to supporting the judgment of the trial court
      without reweighing that evidence or judging the credibility of the
      witnesses. If there is substantial evidence of probative value to support the
      trial court's conclusion that a defendant has violated any terms of probation,
      we will affirm its decision to revoke probation.

Holmes, 923 N.E.2d at 483 (citations omitted).

      The trial court relied on substantial evidence when it determined, by a

preponderance of the evidence, that Fletcher violated the conditions of her home

detention. Fletcher testified that she had failed to make payments on the home detention

fees, had failed to keep adequate records of her whereabouts, and had absconded from

home detention without authorization. Eubanks testified similarly. Fletcher offered no

reason for her violations but stated only that she felt “railroaded” by the system. Tr. at

23. We hold that the trial court did not abuse its discretion when it revoked Fletcher’s

suspended sentence and placement in home detention and ordered that she serve the

remainder of her sentence in the DOC.

      Affirmed.

BAILEY, J., and PYLE, J., concur.


                                            4